DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 08/30/2021 has been entered. Claims 1-2, 4-11, and 13-20 remain pending in the application. 

Allowable Subject Matter
Claims 1-2, 4-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 10, and 19, in view of the amendments and remarks filed 08/30/2021, the recited limitations, particularly “suspending, by the terminal device, a single cell-multimedia broadcast multicast service point to multipoint radio bearer (SC-MRB) corresponding to the SC-MTCH, wherein suspending the SC-MRB corresponding to the SC-MTCH further comprises reserving a radio link control (RLC) entity corresponding to the SC-MRB, and releasing one of a media access control (MAC) layer configuration or a physical layer configuration corresponding to the SC-MRB,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 10, and 19 are allowed. Claims 2, 4-9, 11, 13-18, and 20 are allowable for the same reasons by virtue of their dependency on Claims 1, 10, and 19, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641